TO THE COURT OF CRIMINAL APPEALS OF TEXAS

        PD-0064-15, PD-0065-15, PD-0066-15, PD-0067-15

                   _________________________________

                        WYDELL DIXON,
                            Appellant
                               v.
                      THE STATE OF TEXAS,
                            Appellee
                   _________________________________

      _____________________________________________________

           AMENDED MOTION FOR REHEARING
      _____________________________________________________

         ________________________________________________

      On Petition for Discretionary Review from the Court of
      Appeals for the First District, Houston, Texas in Cause
      Nos. 01-13-00408-CR; 01-13-00409-CR; 01-13-00410-
      CR & 01-13-00411-CR, Affirming the Conviction in
      Cause Nos. 12CR0748, 12CR0749, 12CR0750, &
      12CR0751 from the 56th District Court of Galveston
      County, Texas.
      ________________________________________________

                                      R. Scott Shearer
                                      TBA No. 00786464
                                      917 Franklin, Suite 320
                                      Houston, TX 77002
                                      (713) 254-5629
                                      (713) 224-2889 FAX
    May 15, 2015                      ShearerLegal@Yahoo.com

                                      Attorney for Appellant

                                      May 14, 2015

                                  1
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:


      NOW COMES, WYDELL LORRAINE DIXON, and files this Motion for

Rehearing to the refusal of her Petition for Discretionary Review. In support of

this motion, she would respectfully show the Court the following:

                                        I.

      In a PUBLISHED opinion delivered December 16, 2014, a panel of the First

Court of Appeals AFFIRMED Appellant’s appeals from four judgments of

conviction for cruelty to animals by the 56th District Court of Galveston County.

Appellant did not file a motion for rehearing.          Appellant’s Petition for

Discretionary Review was filed March 16, 2015.           Appellant’s Petition for

Discretionary Review was refused April 29, 2015. This motion for rehearing is

timely filed within fifteen days after this Court refused Appellant’s Petition for

Discretionary Review. See TEX. R. APP. PROC. 69.4.




                                        II.
                                        2
      GROUND FOR REHEARING: THIS COURT FELL INTO
      ERROR BY NOT GRANTING APPELLANT’S PETITION FOR
      DISCRETIONARY REVIEW.


      Appellant’s petition for discretionary review asked this Court to review the

published judgment of the First Court of Appeals. Appellant’s cases involved the

following issues:


1.    A court of appeals disagreeing with the published decision of another court
      of appeals.

2.    A court of appeals construing amendments to the animal cruelty statute in
      such a way as to hold that the amendments overruled a prior decision of a
      court of appeals.

3.    An employee being held criminal responsible for failing to hire a sufficient
      number of employees, even though there is no statute, ordinance, or
      directive mandating a certain number of employees that must be hired.

4.    A bomb threat being called into the hotel room of the jury during
      deliberations; a jury panel forced to spend the night in the jury room; and a
      trial judge overruling an agreed upon mistrial based thereon.


      Appellant’s case surely involved issues important to the jurisprudence of the

State. Moreover, the animal cruelty statute is internally inconsistent and confusing

to both citizens and legal practitioners of this State at a time when the number of

animal cruelty cases being filed have increased exponentially from years past.

Until such time as this Court weighs in, confusion will remain in the lower courts.

                                         3
This Court should take the opportunity to review Appellant’s case and the animal

cruelty statute.



WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Honorable Court of Criminal Appeals will grant Appellant’s motion for rehearing

and Appellant’s Petition for Discretionary Review.




                                                     Respectfully submitted,

                                                     /s/R. SCOTT SHEARER
                                                     R. Scott Shearer
                                                     TBA No. 00786464
                                                     917 Franklin, Suite 320
                                                     Houston, TX 77002
                                                     (713) 254-5629
                                                     (713) 224-2889 FAX
                                                     ShearerLegal@Yahoo.com

                                                     Attorney for Appellant

                                                     May 14, 2015




                                        4
                     CERTIFICATE OF COMPLIANCE



      Undersigned counsel certifies that this motion for rehearing is grounded on

substantial intervening circumstances or on other significant circumstances which

are specified in the motion. Undersigned counsel certifies that the motion is so

grounded and that the motion is made in good faith and not for delay.




                                                   /s/R. SCOTT SHEARER
                                                   R. Scott Shearer




                                        5
                         CERTIFICATE OF SERVICE

       I certify that a copy of this Motion has been served upon the State of Texas
by e-mailing a copy of same to the following parties at the following addresses on
this the 14th day of May, 2015:


BRENT HAYNES
GALVESTON COUNTY DISTRICT ATTORNEY
600 59th St # 1001
Galveston, TX 77551
BRENT.HAYNES@CO.GALVESTON.TX.US




                                                    /s/R. SCOTT SHEARER
                                                    R. Scott Shearer




                                         6
Envelope Details


  Print this page

  Case # PD-0064_0067-15
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             05/14/2015 10:41:45 PM
   Case Number                            PD-0064_0067-15
   Case Description
   Assigned to Judge
   Attorney                               R. Scott Shearer
   Firm Name                              R. Scott Shearer
   Filed By                               Robert Shearer
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.09
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $3.00
   Total Provider Tax Fees                $0.25
   Grand Total                            $3.34
   Payment
   Account Name                           Robert S. Shearer
   Transaction Amount                     $3.34
   Transaction Response                   Approved
   Transaction ID                         8703358
   Order #                                005294843-0

   Motion for Rehearing
   Filing Type                                                               EFile
   Filing Code                                                               Motion for Rehearing
   Filing Description                                                        Motion for Rehearing
   Reference Number                                                          51415
   Comments
   Status                                                                    Accepted
   Accepted Date                                                             05/15/2015 12:51:21 PM
   Fees
   Court Fee                                                                 $0.00
   Service Fee                                                               $0.00
   Documents
   Lead Document                          DixonRehearingPDR2.pdf                                  [Original]           [Transmitted]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=cba16f05-ab3b-4c83-9430-d982e1b434e9[5/15/2015 4:59:25 PM]
Envelope Details




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=cba16f05-ab3b-4c83-9430-d982e1b434e9[5/15/2015 4:59:25 PM]